Exhibit 10.37

[solazyme_logo.jpg]
PROFESSIONAL SERVICES AGREEMENT
THIS PROFESSIONAL SERVICES AGREEMENT (“Agreement”), dated October 8, 2014 (the
“Effective Date”), is entered into by and between David C. Cole, having a
mailing address of ____________________ and business address of
_______________________ (the “Consultant”), and Solazyme, Inc., a Delaware
corporation having a principal place of business at 225 Gateway Boulevard, South
San Francisco, CA 94080 (“Solazyme”, and together with the Consultant may be
collectively referred to hereunder as the “Parties”).
WHEREAS, from October 2010 until December 2013 the Consultant was a consultant
to Solazyme, providing valuable consulting services.
WHEREAS, in December 2013 the Consultant joined the Board of Directors of
Solazyme and is and will continue to be a member of the Board of Directors until
October 8, 2014 (the “Transition Date”).
WHEREAS, in January 2014 the Consultant became the President of Solazyme where
he has provided significant and valuable operational and management assistance
to Solazyme and he will remain as the President until the Transition Date.
WHEREAS, the Consultant wishes to resign as the President of Solazyme and a
member of its Board of Directors as of the Transition Date.
WHEREAS, Solazyme desires to engage the Consultant to provide Consulting
Services (as defined below) to Solazyme commencing on the Transition Date in
order to obtain the continued benefit, experience and ability of the Consultant,
and the Consultant is willing to provide Consulting Services to Solazyme and to
devote the Consultant’s best efforts to Solazyme upon the terms and conditions
hereinafter set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:
1.Resignations. Effective as of the Transition Date, the Consultant hereby
resigns as a member of the Board of Directors of Solazyme and resigns as the
President of Solazyme.


2.Scope of Consulting Services; Term.


(a)Scope of Consulting Services. As of the Transition Date, Solazyme hereby
engages the Consultant to advise and assist Solazyme in regard to business
opportunities in the field of products derived from algal fermentation and in
regard to the other matters set forth on Exhibit A (collectively, the
“Consulting Services”).  The Consultant hereby agrees, on and after the
Transition Date, to perform assignments, and engage in other work at the
direction of Solazyme related to the Consulting Services.  The Consultant’s
availability shall include travel and the provision of Consulting Services
worldwide on a mutually agreed schedule and at mutually agreed locations during
the Term (defined below). The Consultant shall devote approximately half his
professional time, inclusive of travel time, to the provision of Consulting
Services on behalf of Solazyme during the Term.
(b)Standard of Services. The Consultant shall perform the Consulting Services
diligently, timely and conscientiously, in accordance with the highest
professional standards and in compliance with all applicable laws and
regulations. The Consultant shall cooperate with Solazyme’s personnel and shall
not interfere with the conduct of Solazyme’s business.
(c)Computing and Communications. During the Term Solazyme will allow the
Consultant the continued use of an email account, 1 laptop, 1 tablet computer,
and 1 cell phone.

1





--------------------------------------------------------------------------------






(d)No Conflicts. The Consultant warrants that he is not currently performing
consulting or advisory work for any company working in the area of the use of
microbes as biocatalysts for converting carbon sources into lipids in
non-photosynthetic processes (the “Competitive Field”), and covenants that,
during the Term, he will not accept consulting engagements or otherwise work
with companies in the Competitive Field without notifying Solazyme in advance of
accepting such an arrangement (email to the Chief Executive Officer or General
Counsel acceptable).
(e)Term. Unless terminated earlier by either Party under Section 11, the term of
this Agreement (the “Term”) shall commence on the Effective Date and expire on
the two (2) year anniversary of the Transition Date.
3.
Compensation.



(a)Compensation for Consulting Services. If the Consultant signs this Agreement
and returns it to Solazyme within five (5) days of the Effective Date, and signs
(on or after the Transition Date), dates and returns the fully executed release
set forth in Exhibit B to Solazyme within the time period set forth in Exhibit
B, allows the releases contained therein to become effective and otherwise
complies with the requirements set forth in this Agreement and the Consultant’s
Employee Proprietary Information and Inventions Agreement, Solazyme will provide
the Consultant with the following:
(i) Fixed Cash Payments. Solazyme will pay to the Consultant $260,000, subject
to any required payroll deductions and withholdings. This cash payment will be
paid in a lump sum within ten (10) days after the Release Date (as defined in
Exhibit B). In addition, Solazyme will pay to the Consultant $584,000 on January
2, 2015, subject to any required payroll deductions and withholdings.
(ii) Monthly Cash Payments. Commencing on the Transition Date, Solazyme will pay
to the Consultant $20,000 per month (provided that, as of the date of each
payment, this Agreement has not been terminated pursuant to Section 11 and the
Consultant has been compliant with the requirements set forth in this
Agreement). Payment is due and payable on the first business day of each month.
(iii) Equity. Solazyme will accelerate the vesting of 229,167 shares underlying
stock option N11-1235 as of the Release Date. The Consultant and Solazyme hereby
agree to modify stock option N11-1235 such that 80,000 of the remaining shares
underlying the option shall vest in 24 equal monthly increments from the
Transition Date (provided that, as of each date of vesting, this Agreement has
not been terminated pursuant to Section 11 and the Consultant has been compliant
with the requirements set forth in this Agreement). All other shares in stock
option N11-1235 (204,105 underlying shares) are hereby terminated and the
remaining vesting terms modified as set forth in the preceding sentence. The
Consultant and Solazyme also agree to terminate stock option I11-1235 (36,728
underlying shares) as to all underlying shares as of the Transition Date. All of
the Consultant’s other Solazyme stock options shall remain in place with no
modifications, for the period of time set forth in the applicable option
agreement. The Consultant and Solazyme hereby agree to modify RS000405 such that
(A) 75,000 of the Consultant’s restricted stock units (“RSUs”) in RS000405 shall
vest on March 13, 2015 and (B) 25,000 of the remaining RSUs shall vest in 4
equal increments of 6,250 RSUs on each of March 13, 2015, September 1, 2015,
March 1, 2016 and on the day immediately prior to the two (2) year anniversary
of the Transition Date (provided that, as of each date of vesting, this
Agreement has not been terminated pursuant to Section 11 and the Consultant has
been compliant with the requirements set forth in this Agreement). All other
RSUs in RS000405 (100,000 RSUs) are hereby terminated and the remaining vesting
terms modified as set forth in the preceding sentence.
(iv) Health Insurance Premium Payments. So long as the Consultant timely elects
(and remains eligible for) health benefits continuation pursuant to COBRA,
Solazyme will pay his applicable premiums (including spouse or family coverage
if he had such coverage on the Transition Date) for such continuation coverage
under COBRA (payable as and when such payment become due) during the period
commencing on the Transition Date and ending on the earliest of (a) 18 months
following the Transition Date and (b) the date upon which the Consultant and his
covered dependents, if any become eligible for health insurance coverage through
another employer.
(b)Expense Reimbursement. Solazyme also agrees to reimburse the Consultant for
reasonable expenses incurred during the performance of the Consulting Services
in accordance with its expense reimbursement policies, including usual and
customary travel expenses; provided, however, that (i) any

2



--------------------------------------------------------------------------------






extraordinary expenses (in amount or character) are approved by Solazyme in
writing (email will suffice) prior to being incurred and (ii) all reimbursable
expenses are itemized by the Consultant on each expense reimbursement request
submitted to Solazyme and fully documented by the Consultant along with such
request. Expenses shall be reimbursed within thirty (30) days of the
Consultant’s submission of an invoice setting forth each expense, including the
date, amount and purpose for the expense, together with receipts showing payment
by the Consultant. Solazyme has no obligation to reimburse the Consultant for
expenses that are incurred by the Consultant that are not properly documented.
4.Independent Contractor Status. The Consultant agrees and acknowledges that the
Consultant is acting as an independent contractor in performing the Consulting
Services and for all other purposes under this Agreement and that the
relationship between the Consultant and Solazyme shall not constitute an
employer-employee relationship, partnership, joint venture, or agency. The
Consultant shall be solely responsible for any and all taxes and any withholding
and other self-employment tax obligation with respect to this Agreement. Except
as set forth in Section 3(a)(iv), the Consultant agrees that the Consultant is
not entitled to any of the benefits provided by Solazyme to Solazyme employees
and that Solazyme shall not procure, maintain or make payments with respect to
any workers’ compensation or unemployment compensation insurance for or on
behalf of the Consultant.
5.Subcontractors. This Agreement is personal to the Consultant and the
Consultant shall not engage or make use of any other person or entity for the
purpose of performing obligations under this Agreement except as expressly
authorized by Solazyme in writing.
6.Ownership of Intellectual Property and Work Product. All work, reports,
writings, ideas, designs, methods, computer software and data recorded in any
form that are created, developed, written, conceived or made by or on behalf of
the Consultant (whether solely or jointly with others) in rendering Consulting
Services hereunder or in the performance of the Consultant’s obligations under
this Agreement (collectively, “Work Product”) shall be and remain the exclusive
property of Solazyme. Solazyme shall own all right, title and interest in and to
any and all inventions, discoveries, know-how and other intellectual property,
including, without limitation, any improvements thereto, that are conceived,
reduced to practice or otherwise made by or on behalf of the Consultant (whether
solely or jointly with others) in rendering Consulting Services hereunder or the
performance of the Consultant’s obligations under this Agreement and any patent,
trade secret or other intellectual property rights with respect thereto
(collectively, “Intellectual Property”). The Consultant hereby assigns and
transfers to Solazyme any and all right, title and interest the Consultant may
have in and to such Intellectual Property throughout the world. The Consultant
shall make full disclosure to Solazyme of Work Product. The Consultant agrees
that Work Product that is copyrightable subject matter shall be “work made for
hire” within the meaning of the copyright laws of the United States. The
Consultant shall (i) execute all documents and perform all acts deemed necessary
by Solazyme to evidence Solazyme’s ownership of the Intellectual Property and
Work Product, and (ii) assist Solazyme in preparing, prosecuting, obtaining,
registering, maintaining, defending and enforcing, at Solazyme’s expense, at
Solazyme’s discretion and exclusive control, all patents and any foreign
equivalents thereof, trademarks, copyrights, trade secret rights and other
proprietary rights in and to the Intellectual Property and Work Product in any
and all countries as may be determined by Solazyme. The Consultant shall provide
additional assistance to Solazyme, as necessary, to protect Solazyme’s ownership
of the Intellectual Property and Work Product in the event of any third party
claims related to such ownership. The Consultant hereby appoints Solazyme as
attorney-in-fact for the purpose of executing such documents in the Consultant’s
name as may be necessary or desirable to carry out the purposes of this
paragraph. The Consultant represents, warrants and covenants that neither this
Agreement nor the Consultant’s Consulting Services hereunder will violate any
written agreement, which the Consultant has with any other employer, former
employer or any other third party and the Consultant will not, in performing the
Consulting Services, disclose, violate, infringe or misappropriate any patent,
intellectual property, trade secrets or other proprietary information of third
parties.
7.Confidential Information. “Confidential Information” subject to this Agreement
is Solazyme’s information, in written or verbal form, which comprises or is
directly related to technical plans and information, experimental data,
financial information, business strategies, grant applications, patent
applications, specifications, scientific procedures and techniques, biological
material, intellectual property strategies, trade secrets, general business and
commercial information, and other like information. The Consultant will protect
the Confidential Information provided to the Consultant by or on behalf of
Solazyme from any use, distribution or disclosure except as explicitly permitted
by Solazyme. The Consultant will use no less than a high standard of care when
protecting Confidential Information and will use Confidential Information solely
for purposes of performing Consulting Services. Notwithstanding the foregoing,
the Consultant shall have no obligation to Solazyme with respect to the

3



--------------------------------------------------------------------------------






use, or disclosure to others not party to this Agreement, of such information
that: a) prior to disclosure was known to or in the possession of the Consultant
as evidenced by its written records; b) is or becomes publicly known during the
term of this Agreement, other than through a breach of the Consultant’s
obligations hereunder; c) is rightfully received from a third party who is free
to disclose to others without breach of any obligation of non-disclosure; or d)
is developed by the Consultant independently of any disclosures made under this
Agreement as evidenced by its written records, or e) is authorized to be
released by way of express written authorization by Solazyme. In addition the
Consultant shall be entitled to disclose Confidential Information to the extent
such disclosure is required by applicable law, regulation or bona fide legal
process to be disclosed; provided, however, that (i) the Consultant takes all
reasonable steps to restrict and maintain the confidentiality of such disclosure
and provides reasonable prior written notice to Solazyme of the requirement to
disclose such information along with the specific disclosure(s) proposed to
satisfy such law(s), regulation(s) or legal process(es), and (ii) Confidential
Information disclosed pursuant to this Section 7 shall otherwise remain
Confidential Information for the purposes of this Agreement. The obligations set
forth in this Section 7 with respect to Confidential Information shall continue
in full force and effect for a period of five (5) years after the date of
termination of this Agreement. Thereafter, the Consultant’s obligations under
this Section 7 shall survive and continue in effect with respect to Confidential
Information that is a trade secret under applicable law. The Consultant shall be
free to disclose to others that he is providing, or has provided, Consulting
Services.
8.Tax Consequences. Solazyme makes no representations or warranties with respect
to the tax consequences of the payments and any other consideration provided to
the Consultant or made on his behalf under the terms of this Agreement. The
Consultant agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided by Solazyme hereunder, and any penalties or assessments thereon. The
Consultant further agrees to indemnify and hold Solazyme harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against Solazyme for any
amounts claimed due from him on account of (a) the Consultant’s failure to pay
or Solazyme’s failure to withhold, or the Consultant’s delayed payment of,
federal or state taxes, or (b) damages sustained by Solazyme by reason of any
such claims, including attorneys’ fees and costs.
9.Advice of Counsel. Each Party represents that he or it has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Neither Party has relied upon
any representations or statements made by the other that are not specifically
set forth in this Agreement.
10.Non-Disparagement. The Consultant agrees not to disparage Solazyme or
Solazyme’s directors and/or employees, in each case in any manner likely to be
harmful to them or their business, business reputation or personal reputation;
provided, however, that the Consultant will respond accurately and fully to any
question, inquiry or request for information when required by legal process. In
addition, in responding to questions about Solazyme’s business or Solazyme’s
products the Consultant agrees not to respond in a manner likely to disparage
such business, such products, their prospects, functionality or economics of
production.
11.Termination.
(a)This Agreement may be terminated prior to the expiration of the Term by
either Party by providing written notice to the other Party (which may be
satisfied by an email correspondence to the Consultant, or, if sent to Solazyme,
to the Chief Executive Officer or General Counsel of Solazyme). Any termination
of this Agreement shall result in the immediate cessation of the vesting
schedules described above in Section 3(a)(iii) and cessation of the fee payments
set forth in Section 3(a)(ii). Notwithstanding the foregoing, if this Agreement
is terminated by Solazyme for any reason other than Consultant’s failure to
provide Consulting Services, the RSUs described in Section 3(a)(iii)(A) shall be
accelerated to vest on the date of termination.
(b)In the event of termination pursuant to this Section 11, the Consultant shall
be entitled to receive any consulting fees and expenses due and payable under
this Agreement but not yet paid as of the effective date of termination. Such
payments shall constitute full and complete settlement of any and all claims of
the Consultant for compensation and reimbursement from Solazyme. Upon
termination of this Agreement, the Consultant shall immediately deliver to
Solazyme all Confidential Information, Work Product and other property of
Solazyme.

4



--------------------------------------------------------------------------------






12.Remedies. All remedies, either under this Agreement or by law or otherwise
afforded, will be cumulative and not alternative.
13.Governing Law and Disputes. This Agreement shall be governed by and construed
under the laws of California without reference to its principles of choice of
law. The Consultant consents to personal and exclusive jurisdiction and
exclusive venue in the County of San Mateo in the State of California.
14.Entire Agreement; Modifications. This Agreement sets forth and constitutes
the entire agreement and understanding between the Parties with respect to the
subject matter hereof and all prior agreements, understandings, promises and
representations, whether written or oral, with respect thereto are superseded
hereby. No amendment, modification, release or discharge hereof shall be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.
15.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, (a) such provision
shall be fully severable, (b) this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never compromised a part
hereof, and (c) the remaining provisions of this Agreement shall remain in full
force and effect. In such event the Parties shall make a good faith effort to
replace the invalid or unenforceable provision with a valid one that conforms as
nearly as possible with the original intent of the Parties.
16.Non-Solicitation. During the Term and for a period of one (1) year after the
termination of this Agreement, the Consultant shall not directly or indirectly
(i) divert or attempt to divert from Solazyme (or any affiliate) any business of
any kind in which it is engaged, including, without limitation, the solicitation
of or interference with any of its suppliers or customers or (ii) solicit,
induce, recruit or encourage any person employed by Solazyme to leave his or her
employment.
17.Survival. The respective rights and obligations of the Parties set forth in
Sections 1, 3(a)(i), 3(a)(iii) (to the extent that subsection modifies equity
awards), 3(a)(iv) and 4-18 of this Agreement shall indefinitely survive the
expiration or termination of this Agreement.
18.Counterparts. This Agreement may be executed in one or more counterparts each
of which shall be deemed an original and all of which shall together be deemed
to constitute one agreement. Copies of original signature pages received by
facsimile or PDF shall be deemed to be originals of the signature pages so
transmitted.
IN WITNESS WHEREOF, the Parties have signed this Agreement or have caused this
Agreement to be executed by their duly authorized representatives effective as
of the Effective Date.
 
SOLAZYME, INC.


 
DAVID C. COLE


 
 
By:__/s/ Paul Quinlan_______
 
_/s/ David Cole_______________
 
 
      Name: Paul Quinlan
      Title: General Counsel
 






 




5

